RESOLUCIÓN
A la Moción en Auxilio de Jurisdicción y al Recurso de Certiorari, “no ha lugar”.

Notifíquese por teléfono, vía facsímil y por la vía ordinaria.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo. El Juez Asociado Señor Martínez Torres hizo constar que, al estar imposibilitado de evaluar su petición como un habeas corpus, proveería “no ha lugar”, sin perjuicio de que el peticionario presente en el Tribunal de Primera Instancia un recurso de habeas corpus que cumpla con los requisitos de forma que exige el Código de Enjuiciamiento Civil. El Juez Asociado Señor Feliberti Cintrón se unió a la expresión del Juez Asociado Señor Martínez *900Torres. El Juez Asociado Señor Estrella Martínez emitió un Voto particular disidente.
(.Fdo.) Aida Ileana Oquendo Graulau

Secretaria del Tribunal Supremo